Citation Nr: 1705075	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel 







INTRODUCTION

The Veteran was in active service from May 1968 to May 1970.  The Veteran served in the Vietnam War.  He received the National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veteran Affairs (VA) Togus Regional Office (RO) in Maine.  The Togus Regional Office was assigned to this matter to help expedite the process.  The Veteran was informed of the transfer.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral sensorineural hearing loss.

2.  The Veteran was exposed to acoustic trauma in service.

3.  Symptoms of hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's hearing loss first manifested many years after service separation and is not causally or etiologically related to active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1154, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify was satisfied through a pre-adjudicatory letter the RO sent to the Veteran in July 2012.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the lay statements of the Veteran.
 
The Veteran underwent a VA audiology examination in August 2012 and an addendum opinion was obtained in April 2013.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination and addendum are adequate.  The examination was performed by a medical professional and based on a review of the record, history and symptomatology from the Veteran and the addendum was completed after review of the file in April 2013.  The opinion was supported by a complete rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Veteran provided records from private audiology examinations, conducted in February 2011 and May 2015.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied. 

Service Connection Legal Authority

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service connection may be established with certain chronic diseases, including bilateral sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For a chronic disease such as bilateral sensorineural hearing loss, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service Connection for Hearing Loss

The Veteran has a current diagnosis of bilateral sensorineural hearing loss.  Audiometric testing results from February 2011 show the auditory threshold at 4000Hz was greater than 40dB in both ears.  The Board finds this meets the requirements of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Service treatment records do not reflect any complaints, treatment or diagnoses of hearing loss.   The Veteran had normal hearing loss when he entered service.  The audiometric testing results showed the Veteran's puretone thresholds in decibels as follows





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
/
20
LEFT
5
0
0
/
5

Audiometric testing was not conducted when the Veteran separated from service aside from a whisper test.  

In statements from July 2012 and January 2013, the Veteran indicated that after completing repairs on the Howitzer guns, he could not hear anything.  This would last for a couple of minutes or longer.  At the August 2012 VA examination, he reported that his tinnitus had its onset 40 years ago, while he first noticed a decrease in his hearing acuity 20 years ago.  

The Board finds that Veteran's hearing loss did not manifest within one year after discharge from service.  In the rationale section of the August 2012 VA examination report, the VA examiner quotes the Veteran as saying he noticed problems with his hearing about 20 years ago.  According to his April 2016 statement, the Veteran started wearing hearing aids in the year 2000.  The earliest audiology exam in the record, which confirmed a hearing loss disability, is from February 2011.  Service connection for bilateral hearing loss cannot be presumed based on development of a chronic disease after service.

Nor is there evidence of continuity of symptomatology in this case.  Although the Veteran reported having some decreased hearing during service, by his own statement this normally lasted for a couple of minutes and his hearing would return to normal.  At separation from service, his hearing was assessed as normal on the whisper voice test.  Furthermore, as noted above, the first indication of treatment for the condition after service was not until 2011, nearly 41 years after his separation from service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran reported to the examiner that he first noticed hearing loss about 22 years after service.  During the same VA evaluation, he stated he noticed symptoms of tinnitus about 40 years earlier.  In other words, the Veteran made a clear distinction between when he noticed tinnitus symptoms and when he noticed problems hearing.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  In light of the above, the Board finds the evidence does not demonstrate continuity of symptomatology. 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The injury in service element can be presumed based on the Veteran's combat status.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  The Veteran worked in an artillery unit and earned the Combat Action Ribbon.  He stated Howitzer guns went off several times all day and ear protection was not provided.  Since the Veteran was in combat, there is a presumption that the claimed acoustic trauma he suffered occurred in service.  The Veteran's description of working around Howitzer guns during the war is consistent with the type of conditions expected in such a military occupation.  Therefore, the Board finds that the Veteran experienced acoustic trauma.  The hearing loss questionnaire the Veteran filled out in July 2012 did not indicate any level of noise exposure through his post-service occupations.  After service, the veteran worked as a meter reader, salesman, and operations supervisor.  The Veteran's employment after service does not suggest an intercurrent cause or contribution to his acoustic trauma.  The Veteran stressed in his statements that the Howitzer guns can cause acoustic trauma and the RO and VA examiner acknowledged this when reviewing his claim.  

The remaining question is whether there is evidence of a nexus between the current hearing loss and the in-service acoustic trauma. 
	
In this regard, the Veteran was afforded a VA examination to determine the etiology of the hearing loss.  In August 2012 and April 2013, the VA examiner opined it is less likely than not that the Veteran's hearing loss is attributable to service.  The VA examiner's rationale was the lack of complaints in the STRs, the veteran's statement about not noticing hearing problems until 22 years after service, and lack of a hearing loss diagnosis in the post-service medical records before 2011.  The April 2013 addendum further explained that while the whispered voice test could not rule out high frequency or asymmetrical hearing loss, the combination of the whispered test along with the Veteran's self-report of not having any hearing loss for 22 years made it difficult to associate his hearing impairment with service related noise exposure.  As noted above, during the same VA evaluation, he stated he noticed symptoms of tinnitus about 40 years earlier.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  The Veteran has also submitted examination results from a private audiologist, Dr. J.M., which confirm hearing loss.  Dr. J.M. did not provide a medical opinion with the audiology examination results.  The Board finds the VA examination probative because it relied on the Veteran's statements, audiometric testing, and the file.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  

The only evidence linking the condition to service is the Veteran's own statement.  While the Veteran is competent to assert the onset of symptoms and even describe decreased hearing, he is not shown to have the training and expertise necessary to determine an actual hearing loss condition or express an opinion as to the etiology of such a condition.  See Layno, 6 Vet. App. 465, 470; See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  A diagnosis of hearing loss requires objective and specific audiometric and speech recognition testing, and pinpointing the cause of any hearing loss would require knowledge of the types and presentation of different forms of hearing loss along with interpretation of audiometric and speech recognition data and the Veteran has not demonstrated he has the education, knowledge, or training to medically-relate hearing loss to service.  For these reasons, the Veteran's statements as to the etiology of his hearing loss are not competent evidence.

As noted above, the Board finds that the Veteran is a combat veteran and the provisions of 38 U.S.C.A. § 1154 (b) are applicable.  However, the Board notes that Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected. Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat. See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required. Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Board finds that the weight of the evidence demonstrates that the current bilateral sensorineural hearing loss is not related to active service.  As noted, the medical evidence provided by the VA examiner indicates that the Veteran's current hearing loss is not related to service, but rather, had its onset many years after service separation.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


